                  Case 19-11626-LSS     Doc 1447      Filed 08/04/20      Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                          Chapter 11
                                 1
    PES HOLDINGS, LLC, et al.,                      Case No. 19-11626 (LSS)
                                                    (Jointly Administered)
                          Debtors.
                                                    Re: Docket No. 108

                NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL

             PLEASE TAKE NOTICE that Reed Smith LLP hereby enters its appearance as counsel

for Trinity Industries Leasing Co. (“TILC”), and Duane Morris LLP and Baker Botts L.L.P. hereby

withdraw their appearances as counsel for TILC in the above-referenced chapter 11 cases (the

“Chapter 11 Cases”).

             PLEASE TAKE FURTHER NOTICE that TILC hereby requests, pursuant to the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), including Bankruptcy Rules

2002, 3017, 9007 and 9010, and the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware (the “Local Rules”), including Local

Rules 2002-1, 3017-1 and 9006-1, that copies of all notices and pleadings given or filed in these

Chapter 11 Cases be given and served upon the following persons at the addresses and contact

information:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics,
L.P. (5952); PES Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC
(0074); PES Ultimate Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing
LLC (9574). The Debtors’ service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
              Case 19-11626-LSS         Doc 1447      Filed 08/04/20     Page 2 of 3




          Jason D. Angelo, Esquire                           Omar J. Alaniz, Esquire
             REED SMITH LLP                                     REED SMITH LLP
     1201 North Market Street, Suite 1500              2850 North Harwood Street, Suite 1500
           Wilmington, DE 19801                                  Dallas, TX 75201
         Telephone: (302) 778-7500                          Telephone: (469) 680-4200
          Facsimile: (302) 778-7575                         Facsimile: (469) 680-4299
       E-mail: jangelo@reedsmith.com                      E-mail: oalaniz@reedsmith.com

       PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in the

Bankruptcy Rules specified above, but also includes, without limitation, any notice, application,

complaint, demand, motion, petition, pleading or request, whether formal or informal, written or

oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex or

otherwise filed or made with regard to the above-captioned cases or the rights of TILC.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and any

subsequent appearance, pleading, claim, or suit is not intended, and shall not be deemed or

construed, to be a waiver of any of the rights of TILC including, without limitation (i) the right to

have final orders in non-core matters entered only after de novo review by a higher court; (ii) the

right to trial by jury in any proceeding so triable herein or in any case, controversy or proceeding

related hereto; (iii) the right to have the reference withdrawn in any matter subject to mandatory

or discretionary withdrawal; or (iv) any other rights, claims, actions, defenses, setoffs, or

recoupments to which TILC is or may be entitled under agreements, in law, or in equity, all of

which rights, claims, actions, defenses, setoffs, and recoupments expressly are reserved. This

Notice of Appearance is also not intended, and shall not be deemed or construed, to be a consent

to electronic service of any pleading or papers for which mailed or personal service is required

under the applicable Bankruptcy Rules or the Federal Rules of Civil Procedure.




                                                -2-
            Case 19-11626-LSS       Doc 1447     Filed 08/04/20     Page 3 of 3




Dated: August 4, 2020

DUANE MORRIS LLP                               REED SMITH LLP

/s/ Jarret P. Hitchings                        /s/ Jason D. Angelo
Jarret P. Hitchings (No. 5564)                 Jason D. Angelo (No. 6009)
222 Delaware Avenue, Suite 1600                1201 North Market Street, Suite 1500
Wilmington, DE 19801-1659                      Wilmington, DE 19801
Telephone: (302) 657-4900                      Telephone: (302) 778-7500
Facsimile: (302) 657-4901                      Facsimile: (302) 778-7575
E-mail: jphitchings@duanemorris.com            E-mail: jangelo@reedsmith.com

Withdrawing Attorneys for Trinity              -and-
Industries Leasing Co.
                                               Omar J. Alaniz (admitted pro hac vice)
                                               2850 North Harwood Street, Suite 1500
                                               Dallas, TX 75201
                                               Telephone: (469) 680-4200
                                               Facsimile: (469) 680-4299
                                               E-mail: oalaniz@reedsmith.com

                                               Substituting Attorneys for Trinity Industries
                                               Leasing Co.




                                         -3-
